BRYAN,
Judge, concurring in the result.
I am troubled by the mother’s failure to support the children, the mother’s failure to maintain contact with the maternal grandmother during time that she exercised overnight visitation with the children, the extended period that the maternal grandparents have been required to care for the children, and the cavalier attitude demonstrated by the mother by her failure to understand the nature and the extent of the drug-related criminal charges pending against her fiancé at the time of the termination-of-parental-rights hearing. Although I do not agree with everything in the main opinion, I agree that the maternal grandparents failed to prove that the parental rights of the mother and the father should be terminated at this time.